
	
		III
		111th CONGRESS
		2d Session
		H. CON. RES. 323
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 1, 2010
			Received and referred to the
			 Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		Supporting the goal of ensuring that all
		  Holocaust survivors in the United States are able to live with dignity,
		  comfort, and security in their remaining years.
	
	
		Whereas during the Holocaust, which took place between
			 1933 and 1945, an estimated 6,000,000 Jews and other targeted groups were
			 murdered by the Nazis and their collaborators;
		Whereas prior to and during World War II, the United
			 States consistently refused to permit large-scale immigration of Jewish
			 refugees, including the refusal of 936 Jewish refugees on the SS St. Louis in
			 1939;
		Whereas after the end of World War II and the liberation
			 of the concentration, labor, and death camps, many Jewish refugees who returned
			 home were the victims of numerous violent pogroms, and those who did not return
			 were housed in displaced persons camps in Europe;
		Whereas between 1945 and 1952, approximately 96,000
			 Holocaust survivors displaced after the end of World War II were admitted to
			 the United States;
		Whereas since 1952, more than 100,000 additional Holocaust
			 survivors, including Russian immigrants who suffered from persecution and
			 anti-Semitic acts under the Soviet regime, emigrated to the United
			 States;
		Whereas approximately 127,000 Holocaust survivors remain
			 in the United States, and many pass away each year;
		Whereas those who survived torture and forced labor under
			 Nazi occupation in concentration, labor, and death camps, as well as those who
			 were forced to flee to a country or region not under Nazi rule or occupation
			 during that time, continue to live with the scars of this unconscionable
			 tragedy;
		Whereas all Holocaust survivors are at least 65 years old
			 with approximately three-quarters of them older than 75 and a majority in their
			 80s and 90s;
		Whereas approximately two-thirds of Holocaust survivors
			 are elderly women who have challenges such as family caregiving, face risks
			 such as isolation and financial insecurity, and have specific health
			 needs;
		Whereas Holocaust survivors are 5 times more likely to be
			 living below the poverty line than other older people living in the United
			 States, and more than half of all Holocaust survivors fall beneath 200 percent
			 of the Federal poverty threshold;
		Whereas Holocaust survivors are more reliant on social
			 service programs than most people in the United States over the age of 65, with
			 proportionally more survivors than other older people needing home health
			 care;
		Whereas approximately two-thirds of Holocaust survivors
			 live alone, and living alone is a risk factor for institutionalization;
		Whereas while institutionalized settings are beneficial
			 for some older people in the United States, institutions have a
			 disproportionate adverse effect on Holocaust survivors by reintroducing the
			 sights, sounds, and routines of institutionalization that are reminiscent of
			 experiences during the Holocaust;
		Whereas Holocaust survivors are getting older and frailer,
			 and will be seeking support and assistance from social service providers to
			 enable them to age in place; and
		Whereas the United States represents and defends the
			 values of freedom, liberty, and justice and has a moral obligation to
			 acknowledge the plight and uphold the dignity of Holocaust survivors to ensure
			 their well-being in their remaining years: Now, therefore, be it
		
	
		That Congress—
			(1)supports the goal of ensuring that all
			 Holocaust survivors in the United States are able to live with dignity,
			 comfort, and security in their remaining years;
			(2)applauds the
			 nonprofit organizations and agencies that work tirelessly to honor and assist
			 Holocaust survivors in their communities;
			(3)urges the
			 Administration and the Department of Health and Human Services, in conjunction
			 with the Administration on Aging (AoA), to provide Holocaust survivors with
			 needed social services through existing programs; and
			(4)encourages the
			 Administration on Aging to expeditiously develop and implement programs that
			 ensure Holocaust survivors are able to age in place in their communities and
			 avoid institutionalization during their remaining years.
			
	
		
			Passed the House of
			 Representatives December 1, 2010.
			Lorraine C. Miller,
			Clerk
		
	
